Citation Nr: 0510419	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinus 
allergies/allergic rhinitis.

2.  Entitlement to service connection for residuals of 
electrical shock to the left side of the face.

3.  Entitlement to service connection for arthritis of the 
fifth finger on the left hand.

4.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.

5.  Entitlement to an initial rating in excess of 10 percent 
for tinea corporis eczema/rashes.

6.  Entitlement to an initial rating in excess of 10 percent 
for right foot hammertoe deformities along with hallux valgus 
and hallux limitus.

7.  Entitlement to an initial rating in excess of 10 percent 
for left foot hammertoe deformities along with hallux valgus 
and hallux limitus.

8.  Entitlement to an initial, compensable rating for left 
knee tendonitis.

9.  Entitlement to an initial, compensable rating for 
pseudofeolliculitis.

10.  Entitlement to an initial, compensable rating for 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO, inter alia, granted service connection for 
hemorrhoids, tinea corporis eczema, bilateral hammertoes 
deformities with hallux valgus and hallus limitus, 
pseudofolliculitis, left knee tendonitis, and IBS, each 
effective November 1, 2002; but denied service connection for 
sinus allergies/allergic rhinitis, residuals of electrical 
shock to the left side of the face, and arthritis in the 
fifth finger of the left hand.  The veteran filed a notice of 
disagreement (NOD) with the initial ratings assigned, and the 
denials of service connection, for the conditions noted 
above, in November 2002; the RO issued a statement of the 
case (SOC) in January 2003; and the veteran filed a 
substantive appeal in March 2003.

As the veteran has perfected an appeal as to the initial 
ratings assigned for the conditions for which service 
connection has been granted (as identified on the title 
page), the Board has characterized these issues in accordance 
with the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing appeals from original awards from 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

An undated form letter signed by the veteran states that he 
was informed of the VCAA and how it applies to his current 
claims.  Unfortunately, the claims file does include a copy 
of the actual notice the RO provided to him.  Without written 
documentation of the specific notice the veteran received, 
the Board cannot determine whether or not the content of that 
notice satisfies all of the requirements of the VCAA.  To 
ensure full compliance has been met, the RO must furnish the 
veteran with a letter that specifically addresses the VCAA 
notice and duty to assist provisions as they pertain to the 
claims currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also request that the veteran submit 
all pertinent evidence in his possession.  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The Board also finds that specific additional development of 
at least two of the claims for higher evaluation is needed.  
In this regard, the Board has reviewed the September 2002 VA 
general medical examination report, and finds that it is not 
responsive to the rating criteria for tinea corporis eczema 
and for pseudofolliculitis.  In particular, the general 
medical examination only noted that the veteran had 
maculopapular plaques scattered over his upper back of the 
left dorsal and his right inner upper arm.  In order to 
properly rate the veteran's tinea corporis eczema and 
pseudofolliculitis, the findings must address not just the 
locations of the outbreaks, but must also indicate 
measurements or percentages of skin affected by the 
disabilities, associated scarring, and degree of 
disfigurement.  

Accordingly, the RO should schedule for the veteran to 
undergo dermatology examination.  See 38 U.S.C.A. § 5103A.  
The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may result in 
denial of the claims.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of all notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  In adjudicating the 
claims for higher initial ratings, the RO must specifically 
document its consideration of "staged rating" (assignment 
of different ratings for distinct periods of time based on 
review of the evidence since the effective date of the grant 
of service connection), pursuant to Fenderson, cited to 
above.

Accordingly, these matters are hereby REAMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the veteran's claim.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  

The RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or a reasonable 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo a VA dermatology 
examination of his tinea corporis eczema 
and pseudofolliculitis at an appropriate 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should describe the 
manifestations of the veteran's tinea 
corporis eczema and pseudofolliculitis in 
accordance with pertinent revised rating 
criteria for evaluation of the 
conditions.  The examiner should be clear 
in reporting which findings apply to each 
skin disability in order to eliminate 
confusion.  The physician should address 
specifics of the skin disabilities as 
follows:

a) percentage of the entire body and 
percentage of exposed areas affected by 
tinea corporis eczema and 
pseudofolliculitis;

b) type of treatment in the last 12-month 
period with specific notation of any 
systemic therapy (i.e., corticosteroids 
or other immunosuppressive drugs) and the 
duration of the therapy;

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.  If any associated 
scars are considered disfiguring, the 
examiner should also, consistent with the 
revised criteria, address the number of 
characteristics of disfigurement the 
scars have; whether such scars are 
adherent to underlying tissue, hypo- or 
hyper-pigmented in an area exceeding six 
square inches, abnormal skin texture 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches, 
surface contour of scar elevated or 
depressed on palpation, underlying soft 
tissue missing in an area exceeding six 
square inches, or skin indurated and 
inflexible in an area exceeding six 
square inches.  Also address whether the 
scars involve visible or palpable tissue 
loss; and/or whether such scars involves 
a gross distortion of asymmetry of one, 
two, or three or more features (or 
pair(s) of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips).

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  In adjudicating the 
claims for higher initial ratings, the RO 
should document its consideration of 
"staged rating", pursuant to Fenderson, 
cited to above.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




